Name: 94/213/EC: Commission Decision of 12 April 1994 on the extension to non-members of certain rules adopted by the producers' organization Apropesca in the fishery and aquaculture products sector (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  marketing;  agricultural structures and production;  agricultural policy
 Date Published: 1994-04-27

 Avis juridique important|31994D021394/213/EC: Commission Decision of 12 April 1994 on the extension to non-members of certain rules adopted by the producers' organization Apropesca in the fishery and aquaculture products sector (Only the Portuguese text is authentic) Official Journal L 106 , 27/04/1994 P. 0032 - 0033COMMISSION DECISION of 12 April 1994 on the extension to non-members of certain rules adopted by the producers' organization Apropesca in the fishery and aquaculture products sector (Only the Portuguese text is authentic) (94/213/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EEC) No 1891/93 (2), and in particular Article 5 (2) thereof, Whereas the Commission was notified on 16 February 1994 by the Portuguese authorities of their intention to extend the rules on producing and marketing clams of the producers' organization Apropesca to non-members of that organization landing clams at PÃ ³voa do Varzim, Matosinhos, Douro and Aveiro, ports in the area for which Apropesca is representative, to 31 December 1994; Whereas the rules notified are in accordance with Community law and in particular with Regulation (EEC) No 3759/92 and with Commission Regulation (EEC) No 3190/82 of 29 November 1982 laying down detailed rules for the extension of certain rules adopted by producers' organizations in the fisheries sector to non-menbers (3); whereas the rules now notified may therefore be extended as proposed, HAS ADOPTED THIS DECISION: Article 1 The rules adopted by the producers' organization Apropesca in the fishery and aquaculture products sector may be made binding on non-members of that organization. These rules are listed in the Annex to this Decision. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 12 April 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 388, 31. 12. 1992, p. 1. (2) OJ No L 172, 15. 7. 1993, p. 1. (3) OJ No L 338, 30. 11. 1982, p. 11. ANNEX 1. Title Extension to non-members of certain rules adopted by the producers' organization Apropesca in the fishery and aquaculture products sector. 2. Producers' organization responsible Apropesca - Small-scale fishermen's organization Rue da AssunÃ §ao 88 P-4490 Povoa do Varzim 3. Zone affected by the measure Ports of Matosinhos and Douro, Aveiro and Povoa do Varzim. 4. Period of application of the measure Date of this Decision to 31 December 1994. 5. Production and marketing rules Species: clam. Production: - a maximum number of catches per boat per trip is fixed in accordance with the rules which have been legally adopted or agreed in meetings of the shellfish producers' legitimate representatives, - a maximum working period from Monday to Friday (thus excluding Saturdays and Sundays) is applicable for clam fishing. Catches must be unloaded and marketed in accordance with the fixed landing schedule. Marketing: - established sizes: - size 1: > 4,5 cm, - size 2: 2,5 cm to 4,5 cm, - freshness category: extra A only, - withdrawal price fixed at: size 1: Esc 150 per kilogram, - withdrawal price fixed at: size 2: Esc 110 per kilogram.